Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 12, 2020.
Claims 1-30 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Divya A Patel. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on April 01, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one reference was not included in the application.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as they have been submitted in color (Grayscaled Figures 2 and 3). Color paragraphs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 
The patent or application file contains at least one drawing executed in color (Grayscale). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du et al. (US2019/0051168), hereinafter, Du.
Regarding claim 1:
Du 
A method at a transmitting vehicle of communicating vehicle-to- everything (V2X) information; (see at least [0001]) 
obtaining sensor information from one or more sensor inputs; (see at least [0032])
creating, using a processing unit of the transmitting vehicle, a message comprising an information element (IE) conveying at least a portion of the V2X information, wherein the IE is determined from the sensor information and comprises information indicative of; (see at least [0051])
a detected vehicle model type of a detected vehicle; a pitch rate of the transmitting vehicle, a detected vehicle, or a detected object; a roll rate of the transmitting vehicle, a detected vehicle, or a detected object; a yaw rate of a detected vehicle or a detected object; a pitch rate confidence; a roll rate confidence; a yaw rate confidence; an indication of whether a rear brake light of a detected vehicle is on; or an indication of whether a turning signal of a detected vehicle is on; or any combination thereof; (see at least [0041] and [0052])
wirelessly transmitting the message comprising the IE from the transmitting vehicle; (see at least [0051])
Regarding claim 16:
Du discloses:
A mobile computer system comprising; (see at least [0019])
a wireless communication interface; (see at least [0050])
a memory; (see at least [0067])
one or more processing units communicatively coupled to the wireless communication interface and the memory, wherein the one or more processing units are configured to; (see at least [0026] and [0050])
claim 16 all limitations excluding the claim limitations listed above have been analyzed in view of claim 1 and it has been determined that claim 16 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitations, therefore, claim 16 is also rejected over the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 2:
Du discloses:
wherein the sensor inputs comprise input from: a camera, a radar, a LIDAR, map data, a Global Navigation Satellite System (GNSS), or a motion sensor, or any combination thereof; (see at least [0025])
Regarding claim 17:
With respect to claim 17, all limitations have been analyzed in view of claim 2 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in claim 2 therefore, claim 17 is also rejected over the same rationale as claim 2.
Regarding claim 3:
Du discloses:
wherein the sensor inputs further comprise a V2X message from another vehicle; (see at least [0051] and Figure 3)
Regarding claim 18:
With respect to claim 18, all limitations have been analyzed in view of claim 3 and it has been determined that claim 18 does not teach or define any other new limitations beyond those recited in claim 3 therefore, claim 18 is also rejected over the same rationale as claim 3.
Regarding claim 4:
Du 
wherein the detected vehicle model type comprises information regarding a type of vehicle, a vehicle model, a vehicle model trim, or any combination thereof; (see at least [0052])
Regarding claim 19:
With respect to claim 19, all limitations have been analyzed in view of claim 4 and it has been determined that claim 19 does not teach or define any other new limitations beyond those recited in claim 4 therefore, claim 19 is also rejected over the same rationale as claim 4.
Regarding claim 5:
Du discloses:
wherein the message comprises a Basic Safety Message as defined by the Society of Automotive Engineers (SAE) or a Collective Perception Message as defined by the European Telecommunications Standards Institute (ETSI); (see at least [0051])
Regarding claim 20:
With respect to claim 20, all limitations have been analyzed in view of claim 5 and it has been determined that claim 20 does not teach or define any other new limitations beyond those recited in claim 5 therefore, claim 20 is also rejected over the same rationale as claim 5.
Regarding claim 6:
Du discloses:
wherein the IE is includes as a DF DetectedObject in the Basic Safety Message or as a Perceived Object Container in the Collective Perception Message; (see at least [0051])
Regarding claim 21:
With respect to claim 21, all limitations have been analyzed in view of claim 6 and it has been determined that claim 21 does not teach or define any other new limitations beyond those recited in claim 6 therefore, claim 21 is also rejected over the same rationale as claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 12-14, 22-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US2019/0051168), hereinafter, Du, in further view of Jacobus et al. (US2019/0088148), hereinafter, Jacobus.
Regarding claim 7:
While Du discloses:
A method at a receiving vehicle of executing a vehicle maneuver based on vehicle-to-everything (V2X) information received from a transmitting vehicle; (see at least [0045] and [0055])
wirelessly receiving a message comprising an information element (IE) conveying at least a portion of the V2X information, wherein the IE comprises information indicative of; (see at least [0051] and Figure 3)
a detected vehicle model type detected by the transmitting vehicle of a detected vehicle; a pitch rate of the transmitting vehicle, a detected vehicle, or a detected object; a roll rate of the transmitting vehicle, a detected vehicle, or a detected object; a yaw rate of a detected vehicle, or a detected object; a pitch rate confidence; a roll rate confidence; an indication of whether a rear brake light of a detected vehicle is on; or an indication of whether a turning signal of a detected vehicle is on; or any combination thereof; 
determining, using a processing unit of the receiving vehicle, a maneuver for the receiving vehicle based, at least in part, on the IE; (see at least [0045] and [0055])
Du does not disclose causing the receiving vehicle to execute the maneuver, however, Jacobus discloses:
causing the receiving vehicle to execute the maneuver; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobus into the invention of Du to not only include the V2X information elements as Du discloses but also include the vehicle maneuvering as taught by Jacobus, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 22:
Du discloses:
A mobile computer system comprising; (see at least [0019])
a wireless communication interface; (see at least [0050])
a memory; (see at least [0067])
one or more processing units communicatively coupled to the wireless communication interface and the memory, wherein the one or more processing units are configured to; (see at least [0026] and [0050])
claim 22 all limitations excluding the claim limitations listed above have been analyzed in view of claim 7 and it has been determined that claim 22 does not teach or define any other new limitations beyond those recited in claim 7 apart from the above excluded limitations, therefore, claim 22 is also rejected over the same rationale as claim 7 and the additional addressed limitations.
Regarding claim 8:
Du does not disclose causing the receiving vehicle to execute the maneuver, however, Jacobus discloses:
further comprising obtaining sensor information from one or more sensor inputs, wherein determining the maneuver for the receiving vehicle is further based on the sensor information; (see at least [0010])
Regarding claim 9:
Du discloses:
wherein the sensor inputs comprise input from: a camera, a radar, a LIDAR, map data, a Global Navigation Satellite System (GNSS), or a motion sensor, or any combination thereof; (see at least [0025])
Regarding claim 24:
With respect to claim 24, all limitations have been analyzed in view of claim 9 and it has been determined that claim 24 does not teach or define any other new limitations beyond those recited in claim 9 therefore, claim 24 is also rejected over the same rationale as claim 9.
Regarding claim 12:
Du 
wherein the detected vehicle model type comprises information regarding a type of vehicle, a vehicle model, a vehicle model trim, or any combination thereof; (see at least [0052])
Regarding claim 27:
With respect to claim 27, all limitations have been analyzed in view of claim 12 and it has been determined that claim 27 does not teach or define any other new limitations beyond those recited in claim 12 therefore, claim 27 is also rejected over the same rationale as claim 12.
Regarding claim 13:
Du discloses:
wherein the message comprises a Basic Safety Message as defined by the Society of Automotive Engineers (SAE) or a Collective Perception Message as defined by the European Telecommunications Standards Institute (ETSI); (see at least [0051])
Regarding claim 28:
With respect to claim 28, all limitations have been analyzed in view of claim 13 and it has been determined that claim 28 does not teach or define any other new limitations beyond those recited in claim 13 therefore, claim 28 is also rejected over the same rationale as claim 13.
Regarding claim 14:
Du discloses:
wherein the IE is includes as a DF DetectedObject in the Basic Safety Message or as a Perceived Object Container in the Collective Perception Message; (see at least [0051])
Regarding claim 29:
With respect to claim 29, all limitations have been analyzed in view of claim 14 and it has been determined that claim 29 does not teach or define any other new limitations beyond those recited in claim 14 therefore, claim 29 is also rejected over the same rationale as claim 14.
Regarding claim 23:
While Du discloses:
the one or more processing units are further configured to obtain sensor information from one or more sensor inputs; (see at least [0033], [0045], and [0055])
Du does not disclose the one or more processing units are further configured to base the determination of the maneuver for the receiving vehicle on the sensor information, however, Jacobus discloses:
the one or more processing units are further configured to base the determination of the maneuver for the receiving vehicle on the sensor information; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobus into the invention of Du to not only include the V2X information elements as Du discloses but also include the vehicle maneuvering as taught by Jacobus, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 25:
While Du discloses:
the one or more processing units are further configured to obtain vehicle information from one or more vehicle inputs of the receiving vehicle; (see at least [0033], [0045], and [0055])
Du does not disclose the one or more processing units are further configured to base the determination of the maneuver for the receiving vehicle on the vehicle information, however, Jacobus discloses:
the one or more processing units are further configured to base the determination of the maneuver for the receiving vehicle on the vehicle information; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobus into the invention of Du to not only include the V2X information elements as Du discloses but also include the vehicle maneuvering as taught by Jacobus, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 10-11, 15, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US2019/0051168), hereinafter, Du, in view of Jacobus et al. (US2019/0088148), hereinafter, Jacobus, and further in view of Strickland et al. (US2015/0035685), hereinafter, Strickland.
Regarding claim 10:
Du does not disclose further comprising obtaining vehicle information from one or more vehicle inputs of the receiving vehicle, wherein determining the maneuver for the receiving vehicle is further based on the vehicle information, however, Strickland 
further comprising obtaining vehicle information from one or more vehicle inputs of the receiving vehicle, wherein determining the maneuver for the receiving vehicle is further based on the vehicle information; (see at least [0083])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Strickland into the invention of Du to not only include the V2X information elements as Du discloses but also include the vehicle maneuvering and data analysis as taught by Strickland, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely maneuver a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15:
Du does not disclose wherein determining the maneuver for the receiving vehicle is further based on one or more objects, vehicles, or both, detected by one or more sensors of the receiving vehicle, however, Strickland discloses:
wherein determining the maneuver for the receiving vehicle is further based on one or more objects, vehicles, or both, detected by one or more sensors of the receiving vehicle; (see at least [0083])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Strickland into the invention of Du to not only include the V2X information elements as Du discloses but also include the vehicle maneuvering and data analysis as taught by Strickland, with a motivation of creating a more 
Regarding claim 30:
With respect to claim 30, all limitations have been analyzed in view of claim 15 and it has been determined that claim 30 does not teach or define any other new limitations beyond those recited in claim 15 therefore, claim 30 is also rejected over the same rationale as claim 15.
Regarding claim 11:
Du does not disclose wherein the vehicle information comprises: information regarding a current state of the receiving vehicle, information regarding an intended maneuver of the receiving vehicle, or information regarding a current motion state of the receiving vehicle, or any combination thereof, however, Strickland discloses:
wherein the vehicle information comprises: information regarding a current state of the receiving vehicle, information regarding an intended maneuver of the receiving vehicle, or information regarding a current motion state of the receiving vehicle, or any combination thereof; (see at least [0083]-[0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Strickland into the invention of Du to not only include the V2X information elements as Du discloses but also include the vehicle maneuvering and data analysis as taught by Strickland, with a motivation of creating a more robust system that allows the information collected to be used to efficiently and safely 
Regarding claim 26:
With respect to claim 26, all limitations have been analyzed in view of claim 11 and it has been determined that claim 26 does not teach or define any other new limitations beyond those recited in claim 11 therefore, claim 26 is also rejected over the same rationale as claim 11.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669